Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,26-29,33-35,40   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei Quan et al. (US 20150009936 A1) hereinafter “Quan” in view of John Wilson et al (US 20180184410 A1) herein after “Wilson” 


Regarding claim 21. Quan discloses an apparatus (method and program) of a user equipment (UE), (see Fig. 6 UE works with BS) operable to perform a random-access procedure (Quan see [004] UE is required to perform a non-contention based random access); 
the apparatus comprising: 
one or more processors (Quan see Fig. 6 UE) configured to: 
decode a message (Quan see [0033][0037]  UE will receive the first data and the random access information sent by the base station where data radio bearer (DRB), and data of a signaling radio bearer (SRB is the first data), received from the next generation node B (gNB), (Quan see [0184] base station with a first sending module 61 and acquiring module 6) to perform a contention free random-access (RA) procedure; (Quan see [0039] UE received data/information and configured to trigger to perform a non-contention based procedure through the random access to a base station/RA procedure); 
encode a random-access channel (RACH) preamble for transmission to the gNB; (Quan see [0045-0046] UE uses PRACH resources from all the PRACH resources to send the dedicated preamble so as to perform the non-contention based random access procedure and base station sends a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) to the UE where PDCCH includes downlink scheduling (DL Assignment) information) 
decode a random-access response (RAR) (Quan see [0079] after the first data received by UE, BS send the random access response to UE to perform uplink synchronization interpreted as decoding)) received from the gNB in response to the (Quan see [0043] [0079][0167] The random access information issued by the base station to the UE include a dedicated preamble also after UE succeeds in receiving the first data, the base station sends a random access response (RAR) to the UE  to instruct  to perform an uplink synchronization, (uplink control channel region may be referred to as an uplink control resource set));
and 
a memory interface configured to store in a memory the RAR. (Quan [0167][0230-0231] after receiving a NACK carried by the preamble, the base station send a RAR to the UE so as to instruct the UE to perform an uplink synchronization). 
Quan fails to disclose the performing of the random-access procedure is using one or more UE-specific CORESET, and the transmission of the RACH preamble is using the one or more UE-specific CORESET, 
However, Wilson in the same field of endeavor discloses using one or more UE-specific CORESET (Wilson see [0005] UE may detect UE-specific control resources by monitoring decoding candidates in a given control resource set according to other aggregation levels);
using one or more UE-specific CORESET (Wilson see [0005][0041] UE may detect UE-specific control resources by monitoring decoding candidates in a given control resource set according to an aggregation levels also a base station may map UE-specific control information to a control resource set);


Regarding claim 26. Quan discloses, wherein the one or more processors are further configured to: decode the RAR via radio resource control (RRC) signaling. (Quan see [0079] BS sends a random access response (RAR) to the UE so as to instruct the UE to perform an uplink synchronization, (RRC_Connected) 

Regarding claim 27. Quan does not disclose further comprising a transceiver configured to: receive the random-access response (RAR) from the gNB in response to the RACH preamble transmission using the one or more UE-specific CORESETs. 
However in the same of endeavor, Wilson discloses comprising a transceiver (Wilson see [0092] Fig. 8 Device 805 consist of a transceiver 835 for bi-directional communication) configured to: receive the random-access response (RAR) from the gNB (Wilson see [0109] Fig. 8, UE device 805 communicating with base station 105 could be a RAR) in response to the RACH preamble transmission using the one or more UE-specific CORESETs. (Wilson see [0129] CORESET first decode candidate of the subband with the UE-specific control resource and control resource set include random access response message, (RACH preamble)) Fig. 2.


Regarding claim 28. Quan discloses the invention as in the parent claim above. Quan however does not disclose wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, a non-volatile memory port, or combinations thereof. 
In the same field of endeavor, Wilson discloses wherein the UE includes an antenna, (Wison see Fig. 1, UE 105 with antenna)  a touch sensitive display screen, (UE 115 with a touch screen display) with a speaker, a microphone, a graphics processor, an application processor, an internal memory, a non-volatile memory port, or combinations thereof. (Wilson see Fig. 1, UE (105, 115) contains microphone, graphic processor, application processor, with a speaker, and a combination of internal and non-volatile memory).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan as mentioned above and further incorporate the teaching of Wilson to complete a wireless transmission using random access procedure to encode and decode using UE-specific technology. (Wilson Fig. 1 and Fig. 2)


Regarding claim 29. Quan discloses an apparatus of a next generation node B (gNB), (Quan see [0035] base station acquires receiving state information of the first data)  operable to perform a random- access procedure (Quan see [ 0035] receiving state information is fed back by the UE through the random access information) using a plurality of control resource sets (CORESETs), (Quan see [0040] when UE  perform a feedback and it based on the random access information carrying an acknowledgement (ACK) or a negative acknowledgement (NACK)  and UE perform a feedback by the manner of employing random access information where BS send multiple random access information using PRACH resource/CORESET);
Quan fails to disclose, define a common CORESET associated with a first set of resource element groups (REGs),  define a common search space within the first set of REGs wherein the common search space comprises physical downlink control channel (PDCCH) candidates derived from a group identification (ID); 
define a UE-specific search space within the first set of REGs wherein the UE-specific search space comprises PDCCH candidates derived from a UE- specific ID (UE ID); 
define a UE-specific CORESET associated with a second set of REGs that are different from the first set of REGs; 
and perform a random access channel (RACH) procedure using one or more of the common CORESET, the UE-specific CORESET, the common search space or the UE-specific search space; and 

Docket No.: AA7850.PCT.USHowever, Wilson from the same field of endeavor discloses:
define a common CORESET (Wilson see [0002][0005] common CORESET is configure to carry resources common to UE within a system and may includes UE specific resources,) with a first set of resource element groups (REGs), (Wilson discloses see [0059][0063] resource element group contains four resource elements in each REGs and used to define the mapping of the resource elements and first set of resource element may include common or UE-specific control information or data that may consist one symbol and on subcarrier (frequency))
define a common search space within the first set of REGs (Wilson see [0088] within the control resource set (Interpreted as a part of REG), UE identify modulation symbol and the first modulation symbol includes in a common search space),
wherein the common search space (Wilson see [0061] region of common control channel element that carries DCI) comprises physical downlink control channel (PDCCH) (Wilson see [0050] CCE consist PDCCH that carries DCI associated with user) candidates derived from a group identification (ID); (Wison see [0059] PDCCH carry DCI message associated with multiple users (UE) and UE decode message that are intended for it may consist identifier information) and
perform a random access channel (RACH) procedure (Wilson see [0058] when UE 115 decode SIB may contain RRC configuration information related to RACH procedure), using one or more of the common CORESET, the UE-specific CORESET, the common search space or the UE-specific search space; (Wilson see [0061] The common search space is monitored by UE and served by BS which may include information such as paging, system and RAR. (Fig. 2) 
define a UE-specific search space (Wilson discloses see [0004] control resource set include search space (common or UE-specific) for transmission of UE-specific control information) within the first set of REGs (Wilson see [0063] A resource element which within the UE-specific control information consist of one symbol period and subscriber information (specific frequency) are all part of REG);
wherein the UE-specific search space comprises PDCCH candidates derived from a UE- specific ID (UE ID); (Wilson discloses a process see [0059-0060] PDCCH carries DCI in control channel elements (CCEs) where DCI is associated with a specific UE (UE ID) and when common control resource partitioned in two, one of them is CCE region and CCE region may be grouped and known as search space (common or UE-specific)   
define a UE-specific CORESET associated with a second set of REGs that are different from the first set of REGs; (Wilson [0072] second set of control resource set (210) may be a multiplexed on the common control resource set when a UE-specific information is sent), and 
a memory interface configured to store in a memory the first set of REGs. (Wilson see [0012] discloses computer readable medium receive instruction for detecting at least one of the common control information or UE specific control information/ frequency resource) 

Regarding claim 33. Quan does not disclose wherein the one or more processors are further configured to: encode a radio resource control (RRC) reconfiguration message, identifying the second UE-specific CORESET for the UE which is different from the first UE-specific CORESET; schedule, using the common CORESET at the gNB, control channel and shared channel information, for a predetermined time period after the RRC reconfiguration message is received; and schedule the control channel and shared channel information using the second UE-specific CORESET after the predetermined time period.  
However, Wilson discloses  encode a radio resource control (RRC) reconfiguration message, (Wilson see [0055] the radio resource control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a network device,)  identifying the second UE-specific CORESET (Wilson see [0043] second set of resources for UE-specific control information correspond to a UE-specific control channel)  for the UE which is different from the first UE-specific CORESET; (Wilson see [0043] Second UE-specific resource candidate may have greater search space which provide greater flexibility than the first UE-specific candidate in common control resource);
schedule, using the common CORESET at the gNB, control channel and shared channel information, for a predetermined time period  (Wilson see [0048] Base stations 105 may perform radio configuration and scheduling for communication with UEs within a predetermined time) after the RRC reconfiguration message is received; ( Wilson see [0058] UE received SIB message which contain RRC configuration information message is related to RACH procedure, PUCCH or PUSCH and UE may identify CORESET based on SIB indication) and 
schedule the control channel and shared channel information (Wilson  see [0059] PDCCH carries downlink control information (DCI) in control channel elements (CCEs), where DCI includes information regarding DL scheduling assignments), using the second UE-specific CORESET after the predetermined time period ( Wilson see [0078] second set of resources 310-b  configured for the transmission of UE-specific control information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan, as mentioned above and further incorporate the teaching of Wilson. The motivation for doing so would have 
plurality of CORESET to decode UE-specific message using REG and to transmission the information to a gNB to perform a random access procedure so the communication can take place in a gNB (Wilson 0051, 0062).

Regarding claim 34. Quan discloses wherein the predetermined time period is predetermined in a specification, (Quan see [0169] UE can send the dedicated preamble within a period of time, where the period of time can be fixed by a protocol (predetermined) or can be carried by the PDCCH order) configured by higher layer signaling, or based on a specific implementation of the gNB. (Quan see [0182] When BS does not receive preamble within a fixed time it sends PDCCH order to UE to release connection, this fixed time is configured by a high layer message (for signaling).
 
Regarding claim 35. Quan discloses At least one non-transitory machine (Quan see [0231] discloses a process implemented by a program instructing the relevant hardware,(UE or computer) readable storage medium having instructions embodied (Quan see [0231] the program may be stored in a computer readable storage medium or an UE and carried out steps when program is executed);  
the instructions thereon when executed by one or more processors (Quan see [0231] the program may be stored in a computer readable storage medium or an UE and carried out steps when program is executed); at the UE perform the following: 
decoding a message, (Quan see [0161] UE decodes the PDSCH message according to the DL Assignment information) received from the next generation node B (gNB), (Quan see [0167] base station may send a RAR to the UE) to perform a contention free random-access (RA) procedure; (Quan see [0089] discloses when UE succeeds in receiving the random access information from BS then UE performs a non-contention based random access procedure)
encoding a random-access channel (RACH) preamble (Quan see [0045-0046] UE uses PRACH resources from all the PRACH resources to send the dedicated preamble) for transmission to the gNB using one or more UE-specific CORESET; (Quan see [0095] discloses when base station sends the random access information required by the UE for the non-contention based random access procedure where newly added MAC CE to the UE through PDSCH (UE-specific CORSET),
Quan failed to disclose explicitly for a user equipment (UE) to perform a random-access procedure using a UE-specific control resource set (CORESET), decoding a random-access response (RAR) received from the gNB in response to the RACH preamble transmission using the one or more UE-specific CORESET
However in the same field of endeavor Wilson discloses, discloses for a user equipment (UE) to perform a random-access procedure (Wilson see [0058] when UE 115 receive System Information Blocks which contains RRC configuration information that is related perform a random access channel procedure), using a UE-specific control resource set (CORESET), (Wilson see [0005] UE detect UE-specific control resources by monitoring decoding candidates in the control resource set), decoding a random-access response (RAR) received from the gNB in response to the RACH preamble transmission using the one or more UE-specific CORESET (Wilson see [0041, 0042] base station may map UE-specific control information to a control resource set associated with common control information where CORESET may be used to carry broadcast information including random access response).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan as mentioned above and further incorporate the teaching of Wilson. The motivation for doing so would have 
UE to encode and decode monitoring message associated with a UE-specific control resource set (CORESET) along with RA procedure for reception of the RAR to communicate with each other and to transmission the information to a gNB to perform a random access procedure so the communication can take place. (Wilson 0055, 0067)

Regarding claim 40. Quan discloses one non-transitory machine readable storage medium in claim 35, further comprising instructions, (Quan see [0231] the program may be stored in a computer readable storage medium or an UE and carried out steps when program is executed); that when executed by one or more processors at the UE, perform the following: 
decoding the RAR via radio resource control (RRC) signaling. (Quan see [0064] BS send first data and random access information to a UE to receive the data, can be a RRC release message).


2.  Claim 22-25,30,31,36-39 is rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Wilson as applied to parent Claim 21 above, and further in view of Suckchel Yang et al. (US Pub:10165602 B2) herein after Yang, 

Regarding claim 22. The Combination Quan and Wilson specifically Quan discloses, wherein the one or more processors are further configured to encode the RACH preamble (Quan see [0039] when UE sent any preambles on the PRACH resource in the random access information, it is determined that the UE succeeds in receiving the first data (RACH preamble)) for transmission to the gNB.(Quan see [0119] when UE receive random access response transmitted on the PDSCH then a random access response include a random access preamble identifier to an UL to grant indicating uplink radio resources to NB),   
Quan fails to disclose encode the RACH preamble using a random access radio network temporary identifier (RA-RNTI), 
However, Yang in the same field of endeavor discloses; 
encode the RACH preamble (Yang see [00113] Fig. 9 UE transmit a PRACH signal using specific PRACH resource in operation S902 where PRACH resource may refer to a combination of sequence/subframe SF/ frequency band that is used to transmit PRACH preamble),
using a random access radio network temporary identifier (RA-RNTI) (Yang see [0114] Fig. 9 UE receive downlink control information or a PDCCH signal for scheduling the RAR and downlink control information scrambled with RA-RNTI information)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan, as mentioned above and further incorporate the teaching of Yang. The motivation for doing so would have 


Regarding claim 23, Quan discloses wherein the one or more processors are further configured to decode the RAR (Quan see [0079] when UE fails to receive the first data, the base station can send a RAR to the UE (to decode) so as to instruct the UE to perform an uplink synchronization).
Quan and Wilson fail to disclose using a random access radio network temporary identifier (RA-RNTI), 
However, Yang in the same field of endeavor discloses; 
using a random access radio network temporary identifier (RA-RNTI) (Yang see [0114] Fig. 9 UE receive downlink control information or a PDCCH signal for scheduling the RAR and downlink control information scrambled with RA-RNTI information)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan, as mentioned above and further incorporate the teaching of Yang. The motivation for doing so would have 
UE to decode or transmits a physical random access channel (PRACH) signal, determines a random access radio network temporary identifier (RA-RNTI) corresponding to the PRACH signal using system frame number (SFN) information to  

Regarding claim 24. Quan does not disclose wherein the one or more UE-specific CORESET is comprised of a predetermined set of resource element groups (REGs).
However, Wilson discloses wherein the one or more UE-specific CORESET is comprised of a predetermined set of resource element groups (REGs).
one or more UE-specific CORESET (Wilson see [0005] UE may detect UE-specific control resources by monitoring decoding candidates in a given control resource set according to other aggregation levels) is comprised of a predetermined set of resource element groups (REGs) (Wilson see [0048, 0058] discloses UE 115 identify control resource sets of a system bandwidth, which is a part of MIB and communicate with an aggregation levels associated common and UE-specific control resource).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Quan with teaching of Wilson in order to provide the plurality of CORESET to decode UE-specific message using REG and to transmission the information to a gNB to perform a random access procedure so the communication can take place in a gNB (Wilson 0051, 0062).
The combination of Quan and Wilson does not disclose encode the RACH preamble using a random access radio network 2Serial No.: 16/463,971 Docket No.: AA7850.PCT.UStemporary identifier (RA-RNTI) for transmission to the gNB, 
(Yang see [0058] UE receives downlink scheduling information for the random access response message that is scrambled or masked with Random Access-RNTI)  for transmission to the gNB (Yang see [0059] UE may transmit the allocated non-contention random access preamble to a base station);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson, as mentioned above and further incorporate the teaching of Yang.The motivation for doing so would have UE to decode UE-specific CORESET message using REG along with the resources of RA-RNTI and to transmission the information to a gNB to perform a random access procedure so the transmission of the signal and the communication can take place. (Yang abstract).

 Regarding claim 25. Quan does not disclose configured to monitor a common CORESET for reception of the RAR, 
wherein the RAR of the common CORESET is configured to be decoded using a random access radio network temporary identifier (RA-RNTI).
In the same field of endeavor, Wilson discloses  one or more processors are further configured to monitor a common CORESET for reception of the RAR, (Wilson see [0084-0085] describes UE 115 may monitor resources associated with one or more CORESET (interpreted as common or UE-specific) for controlling information and include at least one of the RAR), 
(Wilson see [0042, 0071] control resource set is use to carry broadcast information includes a RAR message, also see Fig.2, CORESET include broadcast based control channel having common search space may have random access response), 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Quan with teaching of Wilson in order to provide the plurality of CORESET to decode RAR or UE-specific message using REG resources and to transmission the information to a gNB to perform a random access procedure so the communication can take place in a gNB (Wilson 0051, 0062).
Quan and Wilson failed to disclose configured to be decoded using a random access radio network temporary identifier (RA-RNTI).
However in same field of endeavor Yang discloses configured to be decoded using a random access radio network temporary identifier (RA-RNTI). (Yang see [0114] Fig. 9 UE receive downlink control information or a PDCCH signal for scheduling the RAR and downlink control information scrambled with RA-RNTI information). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan and Wilson as mentioned above and further incorporate the teaching of Yang to complete a wireless transmission using UE-specific CORESET and along with RA-RNTI and random access message to perform a random access procedure to UE and base station may communicate based on control information obtained from the transmitting. (Yang 009 and abstract)

Regarding claim 30. The combine teaching of Quan and Wilson failed to disclose explicitly decode a RACH preamble using a random access radio network temporary identifier (RA-RNTI) to be received by the gNB, 
However in the same field of endeavor Yang discloses, decode a RACH preamble using a random access radio network temporary identifier (RA-RNTI) (Yang disclose see [0058] Upon receiving the downlink scheduling signal masked with the RA-RNTI, the UE may receive and decode a random access response message from a Physical Downlink Shared Channel (PDSCH)) to be received by the gNB. (Yang see [0058] Upon receiving the random access response information, the UE transmits an uplink message (Msg3) and resources allocation information to the eNB)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan and Wilson as mentioned above and further incorporate the teaching of “Yang”. The motivation for doing so would have been allowed Base Station (gNB) to communicate with the UE with the resources of RA-RNTI  in a common control resource in order to unified network/system technology and to enhance mobile communication in a NR environment (Yang abstract)

Regarding claim 31 Quan disclose wherein the one or more processors are further configured to encode a random access response (RAR) (Quan see [0138] UE send the dedicated preamble repeatedly within a period of time where the period of time can be configured by a high layer to be carried within random access information).
 configured to be decoded using a random access radio network temporary identifier (RA-RNTI).
However in the same field of endeavor Yang discloses using a random access radio network temporary identifier (RA-RNTI). (Yang see [0114] Fig. 9 UE receive downlink control information or a PDCCH signal for scheduling the RAR and downlink control information scrambled with RA-RNTI information). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan and Wilson as mentioned above and further incorporate the teaching of Yang to complete a wireless transmission using UE-specific CORESET and along with RA-RNTI and random access message to perform a random access procedure to UE and base station may communicate based on control information obtained from the transmitting. (Yang 009 and abstract)

 Regarding claim 36. The Combination Quan and Wilson specifically Quan discloses one non-transitory machine readable storage medium in claim 35, further comprising instructions, that when executed by one or more processors at the UE, perform the following: (Quan see [0231] the program may be stored in a computer readable storage medium or an UE and carried out steps when program is executed)
The combine teaching of Quan and Wilson failed to disclose explicitly
encoding the RACH preamble using a random access radio network temporary identifier (RA-RNTI) for transmission to the gNB.
However in the same field of endeavor Yang discloses,
 (Yang see [0058] UE receives downlink scheduling information for the random access response message that is scrambled or masked with Random Access-RNTI)  for transmission to the gNB (Yang see [0059] UE may transmit the allocated non-contention random access preamble to a base station);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan as mentioned above and further incorporate the teaching of Yang to perform RACH using RA-RNTI to achieve the network message flow so UE and base station may communicate based on control information obtained from monitoring. (Yang abstract, 0061)

Regarding claim 37. The Combination Quan and Wilson specifically Quan discloses one non-transitory machine readable storage medium in claim 35, further comprising instructions, that when executed by one or more processors at the UE, perform the following: (Quan see [0231] the program may be stored in a computer readable storage medium or an UE and carried out steps when program is executed)
Quan failed to disclose explicitly decoding the RAR using a random access radio network temporary identifier (RA-RNTI).
However in the same field of endeavor Yang discloses,
decoding the RAR using a random access radio network temporary identifier (RA-RNTI). (Yang disclose see [0058] Upon receiving the downlink scheduling signal masked with the RA-RNTI, the UE may receive and decode a random access response message from a PDSCH).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan as mentioned above and further incorporate the teaching of Wilson to perform RAR using RA-RNTI to achieve the network message flow so UE and base station may communicate based on control information. (Yang abstract)

Regarding claim 38. The Combination Quan and Wilson specifically Quan failed to disclose explicitly wherein the one or more UE-specific CORESET is comprised of a predetermined set of resource element groups (REGs). 
Wilson discloses the one or more UE-specific CORESET (Wilson see [0063] A resource element, which include common or UE-specific control information) is comprised of a predetermined set of resource element groups (REGs). Wilson see [0063] resource element which contain data can consist of one symbol period and one subcarrier information),
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Quan with teaching of Wilson in order to provide the plurality of CORESET to decode RAR or UE-specific message using REG resources and to transmission the information to a gNB to perform a random access procedure so the communication can take place in a gNB (Wilson 0051, 0062).
Quan and Wilson both failed to disclose encoding the RACH preamble using a random access radio network temporary identifier (RA-RNTI) for transmission to the gNB, 
(Yang see [0058] UE receives downlink scheduling information for the random access response message that is coded or masked with Random Access-RNTI) for transmission to the gNB (Yang see [0059] UE may transmit the allocated non-contention random access preamble to a base station); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan as mentioned above and further incorporate the teaching of Wilson to perform RAR using RA-RNTI to achieve the network message flow so UE and base station may communicate based on control information. (Wilson abstract, 0061)

Regarding claim 39. Quan does not disclose the one or more processor monitoring a common CORESET for reception of the RAR, wherein the RAR of the common CORESET is configured to be decoded using a random access radio network temporary identifier (RA-RNTI).
However, Wilson discloses comprising instructions, that when executed by one or more processors at the UE, (Wilson see [0115] FIG. 1. Wireless device 905 include receiver 910, base station control information manager 915, and transmitter 920. Wireless device 905 may also include a processor. Each of these components may be in communication with one another) perform the following: 
monitoring a common CORESET for reception of the RAR, (Wilson see [0084-0085] describes UE 115 may monitor resources associated with one or more CORESET for controlling information and include at least one of the RAR), wherein the RAR of the common CORESET is configured (Wilson see [0042, 0071] control resource set is use to carry broadcast information includes a RAR message, also see  Fig.2, CORESET include broadcast based control channel having common search space may have random access response),.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan as mentioned above and further incorporate the teaching of Wilson to complete a wireless transmission using UE-specific CORESET and common CORESET to perform random access procedure with UE and base station that may communicate based on control information obtained from the monitoring. (Wilson Fig. 1 and Fig. 2)

Quan and Wilson fail to disclose decoded using a random access radio network temporary identifier (RA-RNTI),
However in the same field of endeavor Yang discloses decoded using a random access radio network temporary identifier (RA-RNTI) (Yang see para [58] Fig. 7 UE (S720) downlink scheduling information for the random access response message and upon receiving the downlink scheduling signal with the RA-RNTI, the UE may receive and decode using random access response message)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Quan and Wilson as mentioned above and further incorporate the teaching of Wilson. The motivation for doing so would have UE to decode monitoring message associated with CORESET for reception of the RAR using REG and to transmission the information to a gNB to perform a random access procedure so the communication can take place. (Yang, 0062).


3.  Claims 32 is rejected under 35 USC 103 as being unpatentable over ‘Quan’ and  ‘Wilson’ as applied to parent claim above and further in view of ‘Debdeep Chatterjee’ et al. (US Pub: 20180212736 A1) herein after ‘Chatterjee’)

Regarding claim 32. The Combination Quan and Wilson specifically Quan disclose encode a random access procedure message 2 (Quan see [0230] UE receive service data (referred as MSG2) sent by base station during a random access procedure), for transmission to a user equipment (UE) using the PDCCH candidates of  the UE ID; (Quan see [0046] BS send downlink scheduling information to UE which is also refer to as control signaling for PDCCH) [0142, 0145] Step 401, a base station uses,  PDCCH to schedule the first data and allocate the random access information where first data is received, by UE that information is fed back by the UE with a MAC layer information); for transmission to the UE using the PDCCH candidates of the UE ID; (Quan see [0123] base station schedules the first data (downlink data) to the UE using new MAC CE   [0141] UE will feed back a RLC status report,(message 3)  and then the UE will also be triggered to perform the random access procedure which may contain a dedicated preamble and/or PRACH resource information (RLC contains UE ID) and 
(Quan see [0147] base station carries in the PDCCH the random access information required by the UE for the non-contention based random access procedure with the DL Assignment information that may contain UE ID)
The combine teaching of Quan and Wilson failed to disclose, encode a random access procedure message 2, encode a random access procedure message 3, decode a random access procedure message 4;
In the same field of endeavor Chatterjee discloses encode a random access procedure message 2 (Chatterjee see [0102] The eNB receives 1004 the RACH preamble and responds to the UE by sending (interpreted as encode) a RAR  message which is a message 2),  encode a random access procedure message 3 (Chatterjee discloses see [0103] in response to RAR MSG2, UE transmit (interpret as encode) a connection request message which is a message 3 on UL resources), decode a random access procedure message 4 (Chatterjee see [0105] after receiving UL resources (interpreted as decode),  eNB replies to UE by sending a Contention Resolution message which is a message 4 of random access procedure) 
So it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teaching of Quan and Wilson with the teaching Chatterjee, because Chatterjee teaches the random access procedure (message flow) between a UE and eNB using a CSS for RA-related message and the connection between the UE and eNB which is a part of PDCCH procedure based on functionality and device may attempt to access and communicate with the network. (Chatterjee 0013) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIN MAHFUZ whose telephone number is (571)272-3439.  The examiner can normally be reached on Mon - Fri 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. M./

Art Unit 2473



/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473